Title: From George Washington to Isaac Ledyard, 28 August 1782
From: Washington, George
To: Ledyard, Isaac


                  
                     Sir
                     Head Quarters Aug. 28th 1782
                  
                  I have rece’d your Letter of Yesterday requesting that the Court Martial may be orderd to proceed on your Trial, notwithstanding you are dismissed from the Service.
                  However it might be my wish, it is not in my power to comply with your request—for being no longer in the Service—it would be illegal for a Court Martial to exercise any Jurisdiction over you—and the Trial so far as it has proceeded must be for that reason considerd as Null & Void.
                  Your Dismission from the service under your peculiar circumstances is certainly unfortunate, but as that Dismission proceeded, only from the Office you held being abolishd it cannot convey any Censure on your Conduct.
                  
               